Citation Nr: 1501537	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 11, 2010, for the award of service connection for chronic lumbar strain.

2.  Entitlement to an initial rating in excess of 20 percent for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1981 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has reasonably raised a challenge to the finality of the February 2006 rating decision based on clear and unmistakable error (CUE) alleging that the evidence of record at that time was sufficient to support a grant of service connection and that the examination that was provided to him at that time was inadequate. This claim has not been adjudicated by the RO, and the Board does not have jurisdiction to adjudicate it. Thus, it is referred to the RO for adjudication.

The issue of entitlement to an initial rating in excess of 20 percent for chronic lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claim to reopen his previously denied claim for service connection for a low back strain was received on May 11, 2010.


CONCLUSION OF LAW

An effective date prior to May 11, 2010, the date of the claim, for the grant of service connection low back strain is not warranted.  38 U.S.C.A. §§ 5103, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal for an earlier effective date for the award of service connection for low back strain arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Earlier Effective Dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400 (emphasis added).  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p) , 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).

Merits

The Veteran contends that he is entitled to an earlier effective date for his lower back strain because the same evidence was reviewed in his grant for service connection as was reviewed in his previous denial and the Veteran contends that the reason for his previous denial was in part because of an inadequate examination in 2004. To the extent that this allegation is construed as a CUE challenge to the finality of the prior denial, this challenge is referred to the RO for appropriate action in the Introduction portion of this decision.

Prior to his discharge from service, the Veteran was evaluated for entitlement to VA benefits upon separation through the Benefits Delivery at Discharge program.  In November 2004, the RO issued a preliminary decision, which, among other things, denied entitlement to service connection for a low back disability. This decision was implemented and effectuated in a February 2006 decision dated after the Veteran's separation in February 2005 and the receipt of his DD-214 showing his honorable discharge from service.  Thus, the final decision denying service connection for a low back disability is the February 2006 decision.  

The record contains no evidence that the Veteran submitted any written disagreement with the February 2006 decision, nor does the Veteran contend that he submitted any such disagreement. Thus, the February 2006 decision became final. 38 U.S.C. 7105; 38 C.F.R. 3.105 (2014). There is no evidence of record that the Veteran submitted a request to reopen his claim of entitlement to service connection prior to May 2010, and the Veteran does not assert that he filed such a claim prior to May 2010. Accordingly, the appropriate effective date for the award of service connection in this case, is May 11, 2010, the date his claim to reopen the previously denied claim of entitlement to service connection for low back strain was received. 

Accordingly, entitlement to an effective date prior to May 11, 2010, is denied.

ORDER


Entitlement to an effective date prior to May 11, 2010, for the award of service connection for a low back strain is denied.


REMAND

The United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

The Veteran's last VA examination for his lower back strain was in July 2010. Since that time, he alleges in his August 2012 substantive appeal (Form 9) that his lower back strain has become worse: "I believe that VA decided my case incorrectly because my [b]ack is worst[sic]."  This worsening is corroborated by the corresponding VA treatment records from June 2012 wherein a clinician reports "[the veteran] is getting discomfort not only in the lumbar area, but also in the area between his shoulders." Accordingly, a new VA examination should be scheduled.

The record suggests that the Veteran is receiving ongoing care at the VA the Lake City VAMC and Jacksonville OPC.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The AMC should obtain and associate with the claims file (or VVA) all outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Regardless as to whether or not he responds; obtain the Veteran's complete treatment records from the North Florida/South Georgia Veterans Health System to include the Lake City, VA Medical Center (VAMC) and Jacksonville, Outpatient Clinic (OPC).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).

2.  Afterwards schedule the Veteran for a VA examination to ascertain the severity and manifestations of lower back strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be made available to the examiner for review.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to an initial rating in excess of 20 percent for chronic lumbar strain.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


